Title: From Thomas Jefferson to Craven Peyton, 13 June 1805
From: Jefferson, Thomas
To: Peyton, Craven


                  
                     Dear Sir 
                     
                     Washington June 13. 05
                  
                  On the 27th. of April I recieved from Mr. Jefferson for acceptance your note for 201. D. paiable about the last of July, which I sent back accepted and shall pay at maturity. I did not write you on it because I thought he would do so. since that your favors of Apr. 25. & June 9. have been recieved. the former proposed that I should pay £200. in 60. days (say July 1.) and £60. in 90 days (Aug. 1.) this I believe would not have been possible, an accumulation of other demands for July 1. happening to me beyond what is usual. but if I understand your letter of June 9th. rightly it will suffice if I pay £47. the 1st. Monday of next month & £160. the 1st. Monday in August. these paiments I can accomplish only allowing to about the 10th. of each month, as it requires for me the first week or ten days of the month always to accomplish my pecuniary reckonings. if this will answer, be so good as to notify me by return of post and I will immediately inform mr Jefferson that paiments shall be made him accordingly. as I shall be at home about the 22d. of July we will then arrange the balance. in the mean time, that I may perfectly understand these transactions, I inclose you a paper with the name of every coparcener, to which I will ask you to add the names of the persons through whom each share comes to, you, the price of each, and the time of paiment. I have done this in part myself, that you may see in what manner I wish it compleated. will you also be so good as to explain what are the particular objects purchased of Eliza Bullock for the 500. D. I observe the warehouse was 100. D. of it. could you also send me a note of the quantity of tobo. recieved at the warehouse for some years back, & the sum paiable on each hogshead. I shall be glad to recieve this information as soon as convenient. Accept friendly salutations.
                  
                     Th: Jefferson 
                     
                  
                Enclosure
                                                
                            A statement of the rights Etc. in Henderson’s warehouses.
                     
                        
                           
                              the Widow’s dower;
                              conveyed 
                              to C.P. Sep. 18. 02. all her dower except mill, warehouse & improved lots in Milton.
                           
                           
                              
                               
                              to C.P. July 19. 04. the warehouse.
                           
                           
                              
                              
                              price
                           
                           
                              
                              
                              time of paiment.
                           
                           
                              John
                              
                              conveyed 
                              the 102. as. (No. 1.) & 6¼ as. (No. 9) to Cr. Peyton. Apr. 30. 03.
                           
                           
                              
                              
                              
                              his right to Warehous to Richd. Seabrook July 17. 1802. who by Rd Anderson to C.P. June 5. 05
                           
                           
                              
                              
                              
                              all his other property to James Lewis   who to C.P. Nov. 8. 08.
                           
                           
                              
                              
                              price
                           
                           
                              
                              
                              time of paiment.
                           
                           
                              Sarah Kerr
                              
                              conveyed to
                           
                           
                              
                              
                              price
                           
                           
                              
                              
                              time of paiment.
                           
                           
                              James L. 
                              conveyed to
                              Woodson Dec. 28. 99 who conveyed to Peyton Apr. 25. 01. & Nov. 29. 01. all his rights.
                           
                           
                              
                              
                              price
                           
                           
                              
                              
                              time of paiment.
                           
                           
                              Charles.
                              conveyed
                               mill site (No. 8.) to John Hend. Oct 19. 02 who to James Lewis who to Cr. Peyt. Nov. 8. 08
                           
                           
                              
                              
                              all his other property to James L. H.  Mar. 18. 01. who to C.P. Mar. 19. 01. confirmd by Charles Jan. 31. 04.
                           
                           
                              
                              
                              price £50.
                           
                           
                              
                              
                              time of paiment.
                           
                           
                              Isham.
                              conveyed to
                              James L. Henderson who conveyed to Peyton
                           
                           
                              
                              
                              price
                           
                           
                              
                              
                              time of paiment.
                           
                           
                              Bennet H.
                              conveyed to
                              John Henderson, who to Seabrook, who, by Anderson his Atty, to C. Peyton
                           
                           
                              
                              
                              price £50.
                           
                           
                              
                              
                              time of paiment
                           
                           
                              Eliza Bullock
                              conveyed to
                              Peyton
                           
                           
                              
                              
                              100. D. for warehouse 400. D. for
                           
                           
                              
                              
                              time of paiment.
                           
                           
                              Francis
                              }
                              conveyed to
                              Peyton
                           
                           
                              Lucy
                              
                              price 300. D.
                           
                           
                              Nancy C.
                              
                              time of paiment.
                           
                        
                     
                        
                        
                    